Appeal by defendant from a judgment of the County Court, Suffolk County, rendered April 3, 1964 after a jury trial, convicting him of manslaughter in the first degree, and imposing sentence. On the court’s own motion, this action is remitted to the County Court, Suffolk County, for further proceedings not inconsistent herewith; and the appeal will be held in abeyance until determination of such further proceedings and until the resubmission of the appeal to this court upon a supplemental record, as indicated below. It appears that defendant’s conviction was based, in part, upon his alleged confession. It also appears that on the trial the defendant contested the issue of the voluntariness of his confession; he contended that he had been coerced. Defendant makes the same contention on this appeal. In view of the recent decision of the Supreme Court of the United States (Jackson v. Denno, 378 U. S. 368) and our recent decisions construing the Denno case (see People v. Davis, 22 A D 2d 921; People v. Calo, 22 A D 2d 925), a separate trial should be accorded promptly to the defendant upon the issue of the voluntariness of his confession. Such trial should be conducted; the decision of the trial court should be rendered;, and the subsequent procedure resubmitting the appeal to this court shall conform to the directions and procedures stated in our decisions in People v. Davis and People v. Calo (supra). Kleinfeld, Acting, P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.